Order entered October 31, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00278-CV

                     FRANK RONALD CLARK, ET AL., Appellants

                                            V.

                     ALFRED LITCHENBURG, ET AL., Appellees

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-00983-2016

                                        ORDER
       Before the Court is appellees’ October 29, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to December 19, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE